Exhibit 10.1

 

SECOND AMENDMENT TO EMPLOYMENT AGREEMENT

 

This Second Amendment (“Amendment”) dated June 17, 2005 is made and entered into
effective as of January 1, 2005 (the “Effective Date”) to the Employment
Agreement referenced below by and between Warren Resources, Inc. (“Company” or
“Employer”), and Norman F. Swanton, an individual (“Employee”) (together the
“Parties”).

 


RECITALS


 

WHEREAS, the Parties had entered into an Employment Agreement effective on
January 1, 2001 (the “Original Agreement”); and

 

WHEREAS, the Parties amended the Original Agreement by an amendment effective
January 1, 2004 (the “First Amended Agreement”).

 

WHEREAS, the Parties now want to amend the Original Agreement to make such
changes as are specifically covered herein and as specifically identified in
italics.

 


AGREEMENT


 

NOW, THEREFORE, for good and valuable consideration, and in consideration of the
mutual covenants and conditions herein set forth, the receipt and sufficiency of
which is hereby acknowledged, the Parties agree as follows:

 

Section  6 (a) of the First Amended Agreement is hereby deleted and revised to
read in its entirety as follows:

 

(A)                                  SALARY.  DURING THE EMPLOYMENT PERIOD, THE
COMPANY SHALL PAY TO THE EMPLOYEE AN ANNUAL BASE SALARY OF $500,000.00 (AS
ADJUSTED PURSUANT TO THE TERMS HEREOF, THE “BASE COMPENSATION”).  THE BASE
COMPENSATION SHALL BE INCREASED ON EACH ANNIVERSARY DATE OF THIS AGREEMENT BY
ANY INCREASES IN THE COST OF LIVING BASED ON THE CHANGES IN THE “CONSUMER PRICE
INDEX” AS PUBLISHED FROM TIME TO TIME BY THE U.S. DEPARTMENT OF COMMERCE FOR THE
NEW YORK CITY METROPOLITAN AREA.  THE BASE COMPENSATION WILL BE PAID TO THE
EMPLOYEE IN ACCORDANCE WITH THE NORMAL PAYROLL PRACTICES OF THE COMPANY IN
EFFECT FROM TIME TO TIME, LESS ALL REQUIRED WITHHOLDINGS FOR BENEFITS, FEDERAL,
STATE AND LOCAL TAXES, IF ANY.  THE AMOUNT OF THE BASE COMPENSATION MAY, IN THE
COMPANY’S DISCRETION, BE INCREASED BY THE COMPANY ON AN ANNUAL BASIS DURING THE
EMPLOYMENT PERIOD.  ALL INCREASES TO THE BASE COMPENSATION, IF ANY, SHALL BE
BASED ON THE CONDITION OF THE COMPANY’S BUSINESS AND RESULTS OF OPERATIONS AND
THE COMPANY’S EVALUATION OF THE EMPLOYEE’S INDIVIDUAL PERFORMANCE FOR THE
RELEVANT PERIOD.  ANY INCREASES MADE TO THE BASE COMPENSATION SHALL BE IN THE
DISCRETION OF THE COMPANY.

 

**************

 

--------------------------------------------------------------------------------


 

Except as set forth in this Amendment, the Original Agreement as amended by the
First Amended Agreement shall remain in full force and effect and references in
the Original Agreement to “this Agreement”, “hereunder”, “herein”, “hereof”, and
words of like effect shall mean the Original Agreement as so amended by this
Amendment.

 

This Amendment may be executed in one or more counterparts and/or by facsimile,
each of which shall be deemed an original and all of which signed counterparts,
taken together, shall constitute one instrument.

 


IN WITNESS WHEREOF, THE COMPANY AND EMPLOYEE HAVE DULY EXECUTED THIS AGREEMENT
IN MULTIPLE ORIGINALS ON JUNE 17, 2005 TO BE EFFECTIVE ON THE EFFECTIVE DATE.


 

 

EMPLOYER:

 

 

 

 

 

WARREN RESOURCES, INC.

 

 

 

 

 

 

 

 

By:

/s/ Timothy A. Larkin

 

 

 

 Timothy A. Larkin

 

 

 

Executive Vice President and

 

 

 

Chief Financial Officer

 

 

 

 

 

EMPLOYEE:

 

 

 

 

 

 

 

 

/s/ Norman F. Swanton

 

 

   Norman F. Swanton

 

 

--------------------------------------------------------------------------------